DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 11, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 8-17 and 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (2012/0312132, “Li”) in view of Hsieh (9,032,848) and Anjanappa et al. (7,469,619).

    PNG
    media_image1.png
    304
    388
    media_image1.png
    Greyscale
 Li meets all of the limitations of claim 9, meeting the preamble of claim 1 and the associated method claims 16 and 24, i.e., a tool comprising a receiving head defined by the end socket of the torque bar 120, 120, an interchangeable drive head 200 with a drive lug driving post, Fig. 5 and a drive length D1L’ length extending along D2-D4 adapted to be coupled to and extend from the receiving head to apply a torque to a work piece, the adapter extension having an extension length D2L’-4L’ extending along a longitudinal axis of the adapter extension Fig. 5, 130 that is operably coupled to the drive head and adapted to measure an amount of the torque applied to the work piece [0021], thereby creating a measured torque value, the tool comprising: an input interface 160 adapted to receive a user input including drive head length information corresponding to the drive head length 140 in operable communication with the input interface and the torque sensor [0021], wherein the processor is adapted to apply a correction factor to the measured torque value to create a corrected torque measurement value [0021], wherein the correction factor is based on the drive head length information received represented by the except for the interchangeable drive head to have a drive lug for the extensions to extend from, wherein the longitudinal axis of the adapter extension and the longitudinal axis of the drive head extend in different planes that are substantially parallel and offset relative to each other and an input interface adapted to receive first and second user inputs, wherein the first user input includes drive head length information corresponding to the 

    PNG
    media_image2.png
    256
    712
    media_image2.png
    Greyscale
 Hsieh teaches a torque wrench having a driving head 600 with a drive lug 601 and a drive head length defined by torque length of the lug disposed in the receiving head 321 that is adapted to couple with an extension 400, which has a length extending along a longitudinal axis of the adapter (along the same axis of driving head, as shown in Fig. 10 coupled to lug 620 or may be disposed at an angle when coupled to the lug 601) that is offset from the longitudinal axis of the driving head when coupled to 601, similar to Fig. 5 of the instant application. It would have been obvious to one of ordinary skill in the art, before the effective dated of the invention, to modify the invention of Li with the drive head 600 as taught by Hsieh in adapting the tool for accommodating further effective drive lengths. Note that Hsieh discloses using sockets 900 for the drive lug/extension 601, driving units 06:22 and driving arms 4000, 4000A that can be of the same size or different sizes 08:7-13. The disclosure presents arrangements of the driving units 600 and arms 400 or 401 are readily capable of being applied to lug 321, which would define an adapter extension that extend in a different plane than that of the drive head and being substantially parallel thereto. For example, the mount portion 610 can be attached to lug 321 with the mount portion 4110A of the drive arm 4000A attached to the drive extension 601; mount portion 620 of another driving unit 600 attached to 4220A with the other drive arm 4000 attached to its drive 601. This arrangement would provide an adapter extension 4000 that extends on a 200 and substantially parallel thereto. The combination provides elements that are readily capable of being arranged for an extension arm that is offset and extending parallel, either in the same direction or in the opposite direction of the drive head.
Li modified by Hsieh as applied above meets all of the limitations of claims 1-5, 10-17, 20-23 and 25, except for explicitly disclosing an adapter with offset planes. 

    PNG
    media_image3.png
    239
    427
    media_image3.png
    Greyscale
Anjanappa teaches an electronic torque wrench with a torque compensation device disclosing an extension 26 that extend from a receiving head receiving socket at the distal end/tool head of the handle 12 along a longitudinal axis defined by arm extending to 30 that is offset or on a different plane than that of the tool head/receiving socket and extends parallel to the longitudinal axis of the drive head arm at 12. It would have been obvious to one of ordinary skill in the art, before the effective dated of the invention, to provide the drive lug 620 of Li and Hsieh with the offset extension as taught by Anjanappa in adapting the tool for reaching hard to reach workpieces.
The user input module 160 of Li is adapted to set a compensation mode of the compensation setting module by inputting the information regarding the drive head length. Please note that the input module of Li takes an input regarding both the driver’s head length and the combination of the driver’s head length and the offset extension length. Accordingly, regarding the article claims, 1 and 9, the input module 160 of the e.g., when no offset extension is used, in addition to a second user input including information corresponding to the extension length i.e., when an offset extension is used, the length inputted would be the overall length of both the driver head and the offset extension. 
Regarding claim 8, the driver’s length code and the extension length code are both considered met by the corresponding values in inches or in metric.
Regarding the method claims 16 and 24, the tool of Li modified by Hsieh and Anjanappa is adapted to take a driver head and an offset extension, which would operate without an extension D1L’, Li or with an extension, which when modified would operate based on inputs for both driver’s length and the extension length meeting new claims 24 and 25; further modifying the input module to a set a corrected compensation, for each, by having two setting steps, one for the driver length and another for the offset extension length, for ease of operation in providing an overall length (instead of calculating an overall length for both the drive head and the extension), would have been obvious to one of ordinary skill in the art, before the effective dated of the invention, requiring routine experimentations with predictable results. The combination as modified for a two-step setting of the overall value, meets claim 16 and alternatively, claims 1 and 9.

Claims 1-5, 8-17 and 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Hsieh and Freeman (6,550,357).

    PNG
    media_image1.png
    304
    388
    media_image1.png
    Greyscale
Li meets all of the limitations of claim 9, meeting the preamble of claim 1 and the associated method claims 16 and 24, as described above, except for the interchangeable drive head to have a drive lug for the extensions to extend from, wherein the longitudinal axis of the adapter extension and the longitudinal axis of the drive head extend in different planes that are substantially parallel and offset relative to each other and an input interface adapted to receive first and second user inputs, wherein the first user input includes drive head length information corresponding to the drive head length and the second user input includes extension length information corresponding to the extension length.

    PNG
    media_image2.png
    256
    712
    media_image2.png
    Greyscale
Hsieh teaches a torque wrench having a driving head 600 with a drive lug 601 and a drive head length defined by torque length of the lug disposed in the receiving head 321 that is adapted to couple with an extension 400, which has a length extending along a longitudinal axis of the adapter (along the same axis of driving head, as shown in Fig. 10 coupled to lug 620 or may be disposed at an angle when coupled to the lug 601) that is offset from the longitudinal axis of the driving head when coupled to 601, similar to Fig. 5 of the instant application.
It would have been obvious to one of ordinary skill in the art, before the effective dated of the invention, to modify the invention of Li with the drive head 600 as taught by Hsieh in adapting the tool for accommodating further effective drive lengths. Note that 900 for the drive lug/extension 601, driving units 06:22 and driving arms 4000, 4000A that can be of the same size or different sizes 08:7-13. The disclosure presents arrangements of the driving units 600 and arms 400 or 401 are readily capable of being applied to lug 321, which would define an adapter extension that extend in a different plane than that of the drive head and being substantially parallel thereto. For example, the mount portion 610 can be attached to lug 321 with the mount portion 4110A of the drive arm 4000A attached to the drive extension 601; mount portion 620 of another driving unit 600 attached to 4220A with the other drive arm 4000 attached to its drive 601. This arrangement would provide an adapter extension 4000 that extends on a different plane than the drive head 200 and substantially parallel thereto. The combination provides elements that are readily capable of being arranged for an extension arm that is offset and extending parallel, either in the same direction or 
    PNG
    media_image4.png
    695
    238
    media_image4.png
    Greyscale
in the opposite direction of the drive head.
Li modified by Hsieh as applied above meets all of the limitations of the indicated claims, except for explicitly disclosing an adapter with offset planes.
Freeman teaches a wrench connecter, wherein the extension 14 extends from the drive lug 16 on an offset or a different plane than that of the drive head distal end of 18. It would have been obvious to one of ordinary skill in the art, before the effective dated of the invention, to provide the drive lug 601 of Li and Hsieh with the offset extension as taught by Freeman in adapting the tool for reaching hard to reach workpieces.
160 of Li is adapted to set a compensation mode of the compensation setting module by inputting the information regarding the drive head length. The input module of Li takes an input regarding both the driver head length and the combination of the driver’s head length and the offset extension length. Accordingly, regarding the article claims, 1 and 9, the input module 160 of the combination tool, may be considered to meet the narrative/functional recitation, i.e., an input module that is adapted to take a firs user input including information corresponding to the drive head length e.g., when no offset extension is used, in addition to a second user input including information corresponding to the extension length i.e., when an offset extension is used, the length inputted would be the overall length of both the driver head and the offset extension. 
Regarding claim 8, the driver’s length code and the extension length code are both considered met by the corresponding values in inches or in metric.
Regarding the method claims 16 and 24, the tool of Li modified by Hsieh and Anjanappa is adapted to take a driver head and an offset extension, which would operate without an extension D1L’, Li or with an extension, which when modified would operate based on inputs for both driver’s length and the extension length meeting new claims 24 and 25; further modifying the input module to a set a corrected compensation, for each, by having two setting steps, one for the driver length and another for the offset extension length, for ease of operation in providing an overall length (instead of calculating an overall length for both the drive head and the extension), would have been obvious to one of ordinary skill in the art, before the effective dated of the invention, requiring routine experimentations with predictable results. The combination .
Response to Arguments
Applicant's arguments filed May 11, 2021 have been fully considered but they are not persuasive. 
Applicant argues that the use of Li would necessarily result in inaccurate torque measurement, since the compensation mode is sent by a single input and not based on the driver head length and the extension length. Applicant further argues that using claimed extension would necessarily result in inaccurate torque measurement. These arguments are not found persuasive. As noted previously Applicant is arguing against the references individually, whereas the combination is applied to the claims. Please note that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s argument that the combination only discloses inputting a single user’s input corresponding to the overall length of the drive head length and an extension head, is not persuasive. As noted above, the input module 160 of the base reference Li, is adapted to take a user’s input for the overall length meeting the article claims, as recited. The input module of Li, is readily adapted to receive a “first” user input corresponding to the length of the drive head, i.e., when the tool is used without an offset extension and further the module is readily configured to take a “second” user’s input corresponding to overall length of the head and the offset extension, i.e., when an 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, Anjanappa is utilized to modify the tool of Li and Hsieh with offset extensions as shown in Fig. 2B, to reach workpieces that are in locations that the torque wrench would not otherwise reach, see column 1, lines 44-46. Similarly, Freeman is utilized to reach head of fasteners that are difficult to access, see column 1, lines 25-26.
The argument that the new claims are directed to configuration with a fixed head too or interchangeable head, is not persuasive since the tool of Li is already configured with a fixed head (no extension) and interchangeable head (with extensions) as clearly shown in Fig. 5
Applicant is respectfully directed to previous Office actions for responses to arguments previously presented.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571 270 5531. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

								/Hadi Shakeri/
June 3, 2021							Primary Examiner, Art Unit 3723